    Case: 1:18-cv-01770 Document #: 59 Filed: 07/26/19 Page 1 of 2 PageID #:844




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DONALD BATOR, EDMOND W.                       )
MOSES, CHRISTOPHER O’MALLEY,                  )
MICHAEL ANTHONY PAPPA and                     )
ROGELIO JIMENEZ, JR. on behalf of             )
themselves and all others similarly           )       No. 18 CV 01770
situated,                                     )
                                              )       Judge John J. Tharp, Jr.
              Plaintiffs                      )
                                              )
              v.                              )
                                              )
THE BOARD OF TRUSTEES OF THE                  )
INTER- LOCAL PENSION FUND of                  )
the Graphic Communications                    )
Conference of the International               )
Brotherhood of Teamsters, LOCAL NO.           )
458-M GRAPHIC                                 )
COMMUNICATIONS                                )
INTERNATIONAL UNION,                          )
DISTRICT COUNCIL NO. 4                        )
GRAPHIC COMMUNICATIONS                        )
CONFERENCE OF THE                             )
INTERNATIONAL BROTHERHOOD                     )
OF TEAMSTERS, and THE                         )
INTERNATIONAL BROTHERHOOD                     )
OF TEAMSTERS,                                 )
                                              )
              Defendants.
                                              )

                                   JUDGMENT ORDER

       This action having been decided on a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) by Judge John J. Tharp, Jr., it is hereby ORDERED:

       Judgment is hereby entered in favor of defendants Board of Trustees of the Inter-Local

Pension Fund of the Graphic Communications Conference of the International Brotherhood of

Teamsters and Local No. 458-M Graphic Communications International Union/District Council
    Case: 1:18-cv-01770 Document #: 59 Filed: 07/26/19 Page 2 of 2 PageID #:845




No. 4 Graphic Communications Conference of the International Brotherhood of Teamsters and

against plaintiffs. Defendants shall recover costs from plaintiffs.




 Date: July 26, 2019                                         John J. Tharp, Jr.
                                                             United States District Judge




                                                  2
